Exhibit 10.3
Execution Copy
SECOND AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT
     This SECOND AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (the
“Amendment”) is made as of October 2, 2009, by and among THE MERIDIAN RESOURCE
CORPORATION, a Texas corporation (the “Borrower”), the undersigned Guarantors
(the “Guarantors”), the several banks, financial institutions and other entities
from time to time parties to the Credit Agreement (as defined below)
(collectively, the “Lenders”), and FORTIS CAPITAL CORP. (“Fortis” or the
“Administrative Agent”), as administrative agent for the Lenders.
RECITALS:
     WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 23,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
February 25, 2008, further amended by that certain Second Amendment to Credit
Agreement dated as of December 19, 2008, and further amended by the Forbearance
Agreement (defined below) (as so amended, the “Credit Agreement”);
     WHEREAS, the Borrower, the Guarantors, Fortis as Administrative Agent, and
the Lenders have entered into that certain Forbearance and Amendment Agreement
dated as of September 3, 2009 (the “Forbearance Agreement”);
     WHEREAS, the Borrower has requested that the Administrative Agent and
Lenders extend the time for performance by the Borrower of certain conditions
subsequent required under the Forbearance Agreement and the Administrative Agent
and Lenders have agreed to do so under the terms and conditions set forth in
this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
each of the Administrative Agent, the Lenders, the Borrower and the Guarantors
agree as follows:
     1. Definitions. Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined. Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the Forbearance Agreement and the Credit Agreement.
     2. Amendment to the Forbearance Agreement. The Borrower, the Guarantors,
Administrative Agent and the Lenders agree that the Forbearance Agreement will
be amended as follows:
     (a) Conditions Subsequent. Section 10(a) of the Forbearance Agreement is
amended to replace the date “October 2, 2009” contained therein with the date
“October 7, 2009”.
2nd Amendment to Forbearance Agreement [Meridian]

1



--------------------------------------------------------------------------------



 



     3. Ratifications, Representations and Warranties.
     (a) Ratification of Loan Documents and Liens. Except as expressly modified
and superseded by this Amendment, the terms and provisions of the Loan Documents
are ratified and confirmed and shall continue in full force and effect. Each
Credit Party, the Administrative Agent and Lenders agree that the Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. Each Credit Party further expressly acknowledges and
agrees that the Lenders have a valid, non-avoidable, enforceable and perfected
security interest in and lien against each item of collateral described in the
Security Documents, and that such security interest and lien secures the payment
Obligations and the performance of all other obligations of the Borrower under
the Loan Documents.
     (b) General Representations and Warranties. Each Credit Party hereby
jointly and severally represents and warrants to the Administrative Agent and
Lenders that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite organizational action on the part of such
Credit Party and will not violate the constituent organizational documents of
such Credit Party, contravene any contractual restriction, any law, rule or
regulation or court or administrative decree or order binding on or affecting
such Credit Party or result in, or require the creation or imposition of any
lien, security interest or encumbrance on any of the properties of such Credit
Party; (ii) this Amendment has been duly executed and delivered by each Credit
Party and is the legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the Credit Agreement and any Loan Document are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such Credit Party
is in full compliance with all covenants and agreements contained in the Loan
Documents; and (vi) absent the effectiveness of this Amendment, the
Administrative Agent and Lenders are entitled to exercise immediately their
respective rights and remedies under the Loan Documents, including, but not
limited to, the right to accelerate the maturity of the Obligations and enforce
their rights and remedies under the Security Documents.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Amendment and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
December 23, 2004 (the “Guarantee”) for the benefit of the Administrative Agent
and Lenders. Each Guarantor hereby represents and acknowledges that the
execution and delivery of this Amendment shall in no way change or modify its
obligations as a guarantor under the Guarantee and shall not constitute a waiver
by either the Administrative Agent or Lenders of any of either the
Administrative Agent’s or Lenders’ rights against such Guarantor.

2



--------------------------------------------------------------------------------



 



     4. Conditions Precedent. This Amendment shall become effective (the
“Effective Date”) upon receipt by the Administrative Agent of a copy of this
Amendment executed by the Required Lenders.
     5. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in any Loan Document shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or Lenders or
any closing shall affect the representations and warranties or the right of the
Administrative Agent or Lenders to rely upon them.
     (b) Limitation on Relationship between Parties. The relationship of the
Administrative Agent and Lenders, on the one hand, and the Credit Parties, on
the other hand, has been and shall continue to be, at all times, that of
creditor and debtor. Nothing contained in this Amendment, any instrument,
document or agreement delivered in connection therewith or in the Loan Documents
shall be deemed or construed to create a fiduciary relationship between the
parties.
     (c) Expenses of the Administrative Agent or Lenders. The Borrower agrees to
pay on demand all reasonable costs and out-of-pocket expenses incurred by the
Administrative Agent and Lenders in connection with the preparation,
negotiation, execution and enforcement of this Amendment and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s and
Lenders’ legal counsel, and all costs and expenses incurred by the
Administrative Agent and Lenders in connection with the enforcement or
preservation of any rights under any Loan Document.
     (d) Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Credit Party may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of the Administrative Agent, and no other Person shall have any
right, benefit or interest under or because of the existence of this Amendment.
     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Amendment shall be effective without the written agreement of
each Credit Party and the Required Lenders, and no waiver of any provision of
this Amendment or consent to any departure by any Credit Party therefrom, shall
in any event be effective without the written concurrence of the Required
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.

3



--------------------------------------------------------------------------------



 



     (g) Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts. Each party to this Amendment agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
     (h)Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     (i) Further Assurances. Each Credit Party agrees to execute such other and
further documents and instruments as the Administrative Agent may request to
implement the provisions of this Amendment and to perfect and protect the liens
and security interests created by the Credit Agreement and the other Loan
Documents.
     (j) Applicable Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
     (k) Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY
PART OF ITS LIABILITY TO REPAY THE ANY OBLIGATIONS ARISING UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE ADMINISTRATIVE AGENT OR LENDERS (OR ANY OF THEM).
EACH CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES THE ADMINISTRATIVE AGENT AND LENDERS, THEIR RESPECTIVE PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS,
REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS, TRANSFEREES AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”). FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH CREDIT PARTY MAY
NOW OR HEREAFTER HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM OR ARISING IN CONNECTION WITH ANY
“LOANS”, INCLUDING,

4



--------------------------------------------------------------------------------



 



WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND/OR NEGOTIATION OF, OR EXECUTION OF, THIS AMENDMENT. IT IS AGREED
THAT THE SCOPE OF THIS RELEASE UNDER THIS PARAGRAPH SHALL INCLUDE ALL CLAIMS.
DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE OR
STRICT LIABLITY OF THE ADMINISTRATIVE AGENT. ANY LENDER OR ANY OTHER RELEASED
PARTY. EACH CREDIT PARTY HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY
ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID
IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION OR CAUSE OF ACTION,
RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED
PARTIES ARISING OUT OF OR RELATED TO A RELEASED PARTY’S ACTIONS, OMISSIONS,
STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING, ENFORCING, MONITORING,
COLLECTING OR ATTEMPTING TO COLLECT, THE OBLIGATIONS, INDEBTEDNESS AND OTHER
OBLIGATIONS OF A CREDIT PARTY TO A RELEASED PARTY. EACH CREDIT PARTY AGREES TO
INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM ANY
AND ALL MATTERS RELEASED PURSUANT TO THIS PARAGRAPH. EACH CREDIT PARTY
ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL
SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES TO EACH CREDIT PARTY, ITS
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING IN CONNECTION WITH SUCH MATTERS RELEASED PURSUANT
TO THE OTHER PROVISIONS OF THIS PARAGRAPH. EACH CREDIT PARTY REPRESENTS AND
WARRANTS TO LENDER THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE
CONVEY ANY RIGHT, TITLE OR INTEREST OF A CREDIT PARTY IN ANY RELEASED MATTER TO
ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE
OF EACH CREDIT PARTY’S CLAIMS WITH RESPECT TO ALL SUCH MATTERS. THE PROVISIONS
OF THIS SECTION 5(k) AND THE REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS,
REMISES, ACQUITTANCES, DISCHARGES, COVENANTS, AGREEMENTS AND INDEMNIFICATIONS
CONTAINED HEREIN (A) CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO
THE ADMINISTRATIVE AGENT AND LENDERS ENTERING INTO THIS AMENDMENT, (B) DO NOT
CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR
LIABILITY OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO A CREDIT PARTY OR ANY
OTHER PERSON, (C) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING
ANY

5



--------------------------------------------------------------------------------



 



LIABILITY, WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF THE
ADMINISTRATIVE AGENT OR A LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, AND
(D) SHALL NOT BE USED AS EVIDENCE AGAINST THE ADMINISTRATIVE AGENT OR A LENDER
BY A CREDIT PARTY OR ANY OTHER PERSON FOR ANY PURPOSE.
     (1) Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE
ADMINISTRATIVE AGENT AND LENDERS AND ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AMENDMENT. INSTEAD, ANY DISPUTES
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     (m) Submission to Jurisdiction. Each Credit Party agrees that all disputes
among them and the Administrative Agent or any Lender arising out of, connected
with, related to, or incidental to the relationship established between them in
this Amendment, whether arising in contract, tort, equity, or otherwise, shall
be resolved only by the courts of the State of Texas, the federal courts sitting
therein, and appellate court from any thereof. Each Credit Party waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
     (n) Loan Documents. This Amendment shall constitute a Loan Document.
     (o) Final Agreement. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR
AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND LENDERS.
[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

            THE CREDIT PARTIES

BORROWER:

THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President — Finance   

 



--------------------------------------------------------------------------------



 



         

            GUARANTORS:

CAIRN ENERGY USA, INC.
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN RESOURCE & EXPLORATION LLC
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN PRODUCTION CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        FBB ANADARKO CORP.
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TE TMR CORP.
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            SUNDANCE ACQUISITION CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        LOUISIANA ONSHORE PROPERTIES LLC
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR DRILLING CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR EQUIPMENT CORPORATION
      By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

FORTIS CAPITAL CORP.,
as Administrative Agent, Co-Lead Arranger, Bookrunner,
Issuing Lender, and a Lender
      By:   /s/ Harry T. Nullet         Name:   Harry T. Nullet        Title:  
Director              By:   /s/ Courouble         Name:   Courouble       
Title:   CRO     

 



--------------------------------------------------------------------------------



 



            THE LENDERS:

THE BANK OF NOVA SCOTIA,
as Co-Lead Arranger, Syndication Agent, and a Lender
      By:   /s/ Keith Buchanan         Name:   Keith Buchanan        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as a Lender
      By:   /s/ Matt Turner         Name:   Matt Turner        Title:  
Corporate Banking Officer   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Justin Alexander         Name:   Justin Alexander       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            ALLIED IRISH BANKS plc,
as a Lender
      By:   /s/ Mark Connelly         Name:   Mark Connelly         Title:  
Senior Vice President              By:   /s/ James Giordano         Name:  
James Giordano        Title:   Assistant Vice President     

 